DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art in combination with Boday et al (US 2016/0192481) 

With respect to claim 1 Boaday et al’481 teach a LED semiconductor device, comprising: a semiconductor layered structure; an having an electrode unit made of gold or aluminum  disposed on an electrode connecting region of said semiconductor layered structure. 
Prior art does not teach an anti-adsorption layer made copper particulate filler material layer disposed on a top surface of said electrode unit opposite to said  semiconductor layered structure and electrically connected to said electrode unit, said anti-adsorption layer having an adsorption capacity for at least one of gaseous contaminants.
 Boday et al teach copper particulate filler material layer on the circuitry to attract Sulphur and particulate contaminants to protect the circuitry (see para 011, 0017-para 0025, Fig1 and Fig.2 )
With respect to claim 2, Boday et al teach the circuitry, wherein said anti-adsorption layer, which is copper particulate filler material layer has an adsorption capacity for aerosol which is lower than that of said electrode unit.(see para 011, 0017-para 0025, Fig1 and Fig.2 )
With respect to claim 3, Boday et al teach the circuitry, wherein said anti-adsorption layer has a thickness of that of less than 75  microns  that  includes  greater than 0 nm and not greater than 100 nm which is covered claimed thickness( Para 0010)
With respect to claim 4, Boday et al teach the circuitry device, wherein the thickness of said anti-adsorption layer ranges from 5 nm to 50 nm. that includes greater than 0 nm and not greater than 100 nm which is covered claimed thickness ( Para 0010)
With respect to claim 5, Boday et al inherently teach the circuitry wherein said anti-adsorption layer is made of a metallic material selected from the group consisting of a metal and an alloy including the metal, said electrode unit including a metal surface layer that is made of an electrode material, said metallic material of said anti-adsorption layer inherently  having a face-centered cubic structure with a radius of octahedral interstices smaller than that of said electrode material of said electrode unit (see para 011, 0017-para 0025, Fig1 and Fig.2 )
With respect to claim 6, Boday et al teach circuit, wherein said metallic material of said anti-adsorption layer is selected from the group consisting of platinum, iridium, nickel, and an alloy thereof. .(see para 011, 0017-para 0025, Fig1 and Fig.2 )
With respect to claim 16, Prior art teach the semiconductor LED device, wherein said electrode material is selected from the group consisting of gold and aluminum (background invention para 0003 to 0004) 
With respect to claim 17, Admitted prior art teach (see para 0004-para 0004).  Boday et al teach  circuitry with copper layer on the top of circuitry that  includes  greater than 0 nm and not greater than 100 nm which is covered claimed thickness( Para 0010) that  includes  greater than 0 nm and not greater than 100 nm which is covered claimed thickness( Para 0010)
With respect to claim 18, Admitted prior art teach the light-emitting system, but does not teach wherein said anti-adsorption layer of said semiconductor device has a thickness that is greater than 0 nm and not greater than 100 nm. that includes  greater than 0 nm and not greater than 100 nm which is covered claimed thickness. However such limitation is taught by Boday et al  ( Para 0010). 
With respect to claims 1-6, 16-18 it would have been obvious to one of ordinary skill in the ar to modify the invention of Admitted prior art by forming copper particulate filler material layer on the electrode unit. Admitted prior art because Boday et al particularly teach gettering contaminants like sulphur to protect circuitry form contamination of Sulphur.
Allowable Subject Matter
Claims 7-15. 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art in general teach semiconductor layered structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816